Title: To Thomas Jefferson from Joseph Marx, 3 July 1820
From: Marx, Joseph
To: Jefferson, Thomas


Sir
Richmond
3d July 1820
I avail myself of the conveyance afforded me by Governor Randolph to transmit and to request Your acceptance, of the Volume containing the proceedings of the Sanhedrin, convened by order of the Emperor Buonaporte,Should any part of their Deliberations, or Sentiments expressed by any member of that Body, tend to confirm the liberal and enlightened views, expressed by Yourself, for that persecuted Race, when last I had the honor and pleasure of an interview, it, will prove to me a source of high gratificationI am with Sentiments of profound Respect Sir Your most Obedient ServtJoseph Marx